Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Drawings

The drawings were received on February 28, 2018.  These drawings are accepted.

Election/Restrictions

Claims 1 and 3-5 are allowable. The restriction requirement between the inventions of Group I, claims 1-5 and Group II, claims 6-10,  as set forth in the Office action mailed on August 6, 2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement mailed on August 6, 2020 is withdrawn.  Claims 6-10, directed to a manufacturing method of the polyimide film of claim 1 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 


Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Chihao Wang on February 9, 2021.

The application has been amended as follows: 
Claim 3: 
At line 2, replace the recitation “used for” with the recitation - - used for the formation of - -.
Claim 5:
At line 3, replace “KOH” with - - potassium hydroxide (KOH) - -.

Claim 7:
At lines 2-3, replace the recitation “wherein in step (b), the thermoplastic polyimide layer has glass transition temperature lower than or equal to 260°C by means of a synthesis of” with the recitation - - wherein a polyamic acid is used for the formation of the thermoplastic polyimide layer, wherein the polyamic acid is prepared by a synthesis of - - .
At line 6, delete the recitation “and by preparing a polyamic acid”. 

Claim 9:
At lines 3-4, replace the recitation “thermally treating” with - - heating - -. 

Claim 11: cancel


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: claims 1 and 3-10 are allowed. 

The closest prior art to claim 1 is Yokozawa et al. (US 2005/0272608 A1), William Bryan Lindsey (US 3,361,589), Kuo et al. (US 2007/0044910 A1), and Hase, 

As to claim 1, Yokozawa discloses a polyimide metal laminate used for flexible wiring board, a wireless suspension of a hard disk drive or the like (0001).  The polyimide metal laminate of Yokozawa has sufficient adhesion between a stainless steel foil and a polyimide layer, and a metal thin film and a polyimide layer (0001)   Yokozawa further discloses that in the polyimide metal laminate of the invention, the polyimide resin layer is not particularly restricted except for the thermoplastic polyimide resin layer adjacent to the metal thin film layer and known resin layers can be used for the resin layer adjacent to the stainless steel foil.  According to Yokozawa, the resin layer more preferably comprises a thermoplastic polyimide layer as an outermost layer to form a three-layered structure having a thermoplastic polyimide layer/a non-thermoplastic polyimide layer/thermoplastic polyimide resin layer (0025).  Yokozawa further discloses incorporation of an adhesive layer between the polyimide resin layer and the metal thin film layer in order to improve adhesive strength or heat resistance between the thermoplastic polyimide resin layer and the metal thin film layer (0020).

As to claim 1, the difference between the claimed invention and the prior art of Yokozawa is following.  Claim 1 recites “the polyimide film consists of…”.  It is submitted that “consists of” excludes any elements, steps, or ingredient not specified in the claim. MPEP 2111.03 (II).  The polyimide metal laminate of Yokozawa includes a stainless steel layer (0011), which is excluded by the polyimide film of the 

As to claim 1, William discloses treatment of polyimide surface for improvement of receptivity and adherence to adhesive (column 1, lines 15-20).  Moreover, William discloses treatment of polyimide surface by applying a solution of basic compound to provide free carboxyl groups on the polyimide surface (column 1, lines 25-30 and column 2, lines 40-45).

As to claim 1, William does not teach or suggest “the polyimide film consists of: a non-thermoplastic polyimide layer; a thermoplastic polyimide layer…wherein the thermoplastic polyimide layer has a glass transition temperature lower than or equal to 260°C.” as claimed. 

As to claim 1, Kuo discloses a polyimide film based flexible copper clad laminate for manufacturing a printed circuit board.  The polyimide based flexible copper clad laminate of Kuo comprises, in order, a copper foil, a thermoset polyimide layer, a thermoplastic polyimide layer, a thermoset polyimide layer, and a copper foil (abstract and 0014).



As to claim 1, Hase discloses a heat-resistant bonding sheet having three layer structure in which an adhesive layer is provided on both surfaces of a base film (0001).  The base film of Hase is heat-resistant and formed of non-thermoplastic film (0064).  Further, the adhesive layer of Hase is formed of thermoplastic polyimide (0011-0015). 

As to claim 1, the difference between the claimed invention and the prior art of Hase is that Hase does not teach or suggest an adhesive layer attached onto the thermoplastic polyimide layer as claimed.  Further, Hase does not teach or suggest the surface of the thermoplastic polyimide layer is modified with a carboxyl group. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Response to Arguments

Applicant’s amendment submitted on January 27, 2021 in response to the Office action (OA) mailed on October 29, 2020 have been fully considered. 

Support for claim 1 amendment can be found in the original claim 2.  Support for examiner’s amendment to claim 7 can be found in claim 3.

In view of applicant’s amendment to claim 1, the 35 USC 112(b) rejection is withdrawn. 

In view of applicant’s amendment to claim 1 and the examiner’s reasons for allowance, the 35 USC 103 rejection of claims 1-3 and 5 as being unpatentable over Yokozawa et al. (US 2005/0272608 A1) in view of William Bryan Lindsey (US 3,361,589) is withdrawn. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANISH P DESAI whose telephone number is (571)272-6467.  The examiner can normally be reached on Mon-Fri 8:00 am ET to 4:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANISH P DESAI/
Anish DesaiPrimary Examiner, Art Unit 1788
February 11, 2021